DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-15, and 17-19 are rejected under 35 U.S.C. as being unpatentable over Keller (US-4229891) in view of Saxe (US-6308831). 
As to claims 1, Keller teaches a placard frame comprising a front frame member 16 and a rear frame member 14 spaced from the first frame member to form an interior space.  The rear frame member includes a projection 42 disposed on a margin and projecting into the interior space (see Keller figure 2, column 4 lines 4-16, column 4 lines 66 to column 5 line 7). Keller also includes a slot located remote from the projection (see figure 2).  
The projection 42 of Keller has a cross-sectional profile shown in figure 4 that does not clearly depict “one of a linear taper and curved taper”.  The outer projection 28 is shown having an inner radius in figure 10, which could be considered to be a curved taper within the broadest reasonable interpretation of the claim (see figure 10), but the outer projection 28 does not extend into the interior space.  Saxe teaches a display comprising first and second panels and an interior space (see Saxe  figure 1 and figure 3) and includes a projection 30 in the interior space that has both a linear and a curved taper (see Saxe figure 3). Such tapers are commonly known in the art of molded panels (Keller teaches injection molding as an example process for forming the panels) for providing appropriate draft angles for releasing such panels from a mold after forming molded features. It would have been obvious to one of ordinary skill in the art to include linear or curved tapers as taught by Saxe, on a placard frame as taught by Keller, in order to help release the frame from a mold after forming the features of the frame by a known process, such as sheet stamping or injection molding.
As to claims 2, 9, 17, the projection 42 extends fully along the margin (see figure 2).
As to claim 3, 10,18, the projection 42 extends long a portion of the margin (see figure 2).
As to claim 4, 11, 19, the projection 42 extends discontinuously along the margin (see figure 2, 9, column 7 lines 60-68).
As to claim 6, 13, the projection 42 comprises discontinuous bumps (see figure 2).
As to claim 7, 8, and 15, the discontinuity 84 provides for first and second projections 42 (see figure 2, column 7 lines 60-68).
As to claims 8 and 15, Keller teaches a placard frame comprising a front frame member 16 and a rear frame member 14 spaced from the first frame member to form an interior space.  The rear frame member includes a projection 42 disposed on a margin and projecting into the interior space (see Keller figure 2, column 4 lines 4-16, column 4 lines 66 to column 5 line 7).  Keller also includes a slot located remote from the projection (see figure 2).  The discontinuity 84 provides for first and second projections 42 (see figure 2, column 7 lines 60-68).
The projection 42 of Keller has a cross-sectional profile shown in figure 4 that does not clearly depict one of a linear taper and curved taper.  The outer projection 28 is shown having an inner radius in figure 10, which could be considered to be a curved taper within the broadest reasonable interpretation of the claim (see figure 10), but does not extend into the interior space.  Saxe teaches a display comprising first and second panels and an interior space (see Saxe  figure 1 and figure 3) and includes a projection 30 in the interior space that is a curved taper (see Saxe figure 3). Such tapers are known in the art for providing appropriate draft angles for releasing the panels’ molded features from a mold. It would have been obvious to one of ordinary skill in the art to include a curved taper as taught by Saxe, on a placard frame as taught by Keller, in order to produce the frame from a stamped/molded sheet in order to produce the frame more economically.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US-4229891) in view of Saxe (US-6308831) and further in view of Vogler (US-5442873).
As to claim 16, Keller shows projection 42 as having two segments which can be considered equal to first and second projections claimed.  But Keller does not show a third projection.  Vogler shows a placard frame that includes projections nibs 28 for supporting a placard held in the frame (see Vogler, column 4 lines 39-48).  It would have been obvious to one of ordinary skill in the art to form the projections 42 of Keller as a plurality of projections located at critical points, or as an array, to support the placard, as shown by Vogler, to either use less material or to reveal more of the placard for viewing.


Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered and are persuasive regarding the subject matter of original claims 5, 12, and 20.  The rejection under 35 U.S.C. 102 has been withdrawn.  However new grounds of rejection under 35 U.S.C. 103 are set forth above in view of newly discovered reference Saxe (US-6308831).



Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636